C OURT OF A PPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            O RDER

Appellate case name:     Robert Lee Crow v. The State of Texas

Appellate case number:   01-21-00725-CR

Trial court case number: 15-DCR-070689

Trial court:             434th District Court of Fort Bend County

       On April 12, 2022, this Court abated this matter and remanded it to the trial court for a
determination of, among other things, whether appellant wishes to pursue the appeal and, if so,
whether appellant’s counsel has abandoned the appeal. On April 15, 2022, appellant filed a
Motion to Lift Order of Abatement, asking this Court to reinstate the appeal.

       Appellant’s motion is granted. Accordingly, the Court lifts the abatement and reinstates
the appeal on the active docket. Appellant’s brief is due within thirty days of the date of this
order.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: April 21, 2022